DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 – 7, 10 recites the limitation "the plus reward".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 9 – 15, 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kiyama. US 2019/0291270 (hereinafter Kiyama).

Regarding claim 1, Kiyama teaches: an assistance apparatus for assisting at least one grinding machine including a controller (Fig. 1), the assistance apparatus comprising:
a status information acquiring section that acquires a grinding condition as a status information, the grinding condition including set states associated with a plurality of movement command data that are controllable with the controller of the grinding machine (Fig. 3, Fig. 4, [0083] - - state observation section; the states including rotation speed & etc.);
an evaluation result acquiring section that acquires evaluation results of a plurality of evaluation objects that are obtained under the grinding condition, the evaluation objects being predetermined (Fig. 3, Fig. 4, [0061], [0085] - - determination data is evaluation result; determination data including smoothness & etc.);
a reward calculating section that calculates a reward for the status information based on the evaluation results (Fig. 3, Fig. 4, [0087], [0089] - - applies positive or negative reward);
a policy storing section that stores a policy which is obtained from a value function, the value function being produced in a reinforcement learning that is based on the status information and the reward, the policy being configured to adjust the movement command data which corresponds to the status information such that the evaluation results are optimum (Fig. 3, Fig. 4, [0088] - - function Q is a policy);
an action determining section that determines the movement command data to be adjusted and an adjustment amount at which said movement command data is adjusted, from among candidates of the plurality of movement command data that are adjustable, based on the status information and the policy (Fig. 6, [0110], [0075] - - decision making section; determining how the grinding conditions (e.g. rotation speed) are set); and
an action information outputting section that is configured to output contents determined by the action determining section to the controller, the contents including an action information (0111] - - outputting command to the controller), 
wherein the evaluation objects includes at least one of
a grinding quality of a workpiece on which a grinding process is performed by the grinding machine ([0061] - - smoothness of streaks);
a surface condition or a wear amount of a grinding wheel after the grinding process; and
a process time that is required to perform the grinding process of the workpiece.

Regarding claim 2, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: in a case where the grinding quality is equal to or higher than a preset reference, the reward calculating section provides the plus reward (Fig. 3, Fig. 4, [0086], [0087] - - applies positive reward).

Regarding claim 6, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: the evaluation objects further includes a processing load that is applied to the workpiece in the grinding process ([0063] - - determination data includes temperature of grinding tool, the temperature has a correlation with appropriate pressing force; the pressing force is load applied to the workpiece), and
wherein, in a case where the processing load is equal to or lower than a preset reference, the reward calculating section provides the plus reward ([0076] - - when the evaluation result is appropriate, reward is positive).

Regarding claim 9, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: the grinding condition further includes a temperature at a place where the grinding machine is placed, or a temperature of the grinding machine ([0063] - - the determination data includes temperature of the grinding tool).

Regarding claim 10, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: the evaluation objects further includes a degree of dispersion of the grinding quality (Fig. 15, [0061] - - interval between the streaks represents dispersion of the grinding quality), and,
wherein, in a case where the degree of dispersion is equal to or lower than a preset reference, the reward calculating section provides the plus reward ([0076] - - when the evaluation result is appropriate, reward is positive).

Regarding claim 11, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches:
a value function storing section that stores the value function (Fig. 3, [0072] - - value function update section);
a value function updating section that is configured to update the value function stored in the value function storing section, based on an adjusted status information that is obtained by adjusting the status information based on the action information, and the reward for the adjusted status information (Fig. 3, [0072] - - value function update section); and
a policy updating section that updates the policy based on the updated value function ([0075] - - updating settings of the grinding conditions is updating a policy).

Regarding claim 12, Kiyama teaches: an assistance apparatus for assisting at least one grinding machine including a controller (Fig. 1), the assistance apparatus comprising:
a status information acquiring section that acquires a grinding condition as a status information, the grinding condition including set states associated with a plurality of movement command data that are controllable with the controller of the grinding machine (Fig. 3, Fig. 4, [0083] - - state observation section; the states including rotation speed & etc.);
an evaluation result acquiring section that acquires evaluation results of a plurality of evaluation objects that are obtained under the grinding condition, the evaluation objects being predetermined (Fig. 3, Fig. 4, [0061], [0085] - - determination data is evaluation result; determination data including smoothness & etc.);
a reward calculating section that calculates a reward for the status information based on the evaluation results (Fig. 3, Fig. 4, [0087], [0089] - - applies positive or negative reward);
a value function storing section that stores a value function which is produced in a reinforcement learning that is based on the status information and the reward (Fig. 3, [0072] - - value function update section);
a policy storing section that stores a policy which is obtained from the value function, the policy being configured to adjust the movement command data which corresponds to the status information such that the evaluation results are optimum ([0075] - - updating settings of the grinding conditions is updating a policy);
an action determining section that determines the movement command data to be adjusted and an adjustment amount at which said movement command data is adjusted, from among candidates of the plurality of movement command data that are adjustable, based on the status information and the policy (Fig. 6, [0110], [0075] - - decision making section; determining how the grinding conditions (e.g. rotation speed) are set);
an action information outputting section that is configured to output contents determined by the action determining section to the controller, the contents including an action information (0111] - - outputting command to the controller);
a value function updating section that is configured to update the value function stored in the value function storing section, based on an adjusted status information that is obtained by adjusting the status information based on the action information, and the reward for the adjusted status information (Fig. 3, [0072] - - value function update section); and
a policy updating section that updates the policy based on the updated value function ([0075] - - updating settings of the grinding conditions is updating a policy), wherein the evaluation objects includes at least one of
a grinding quality of a workpiece on which a grinding process is performed by the grinding machine ([0061] - - smoothness of streaks);
a surface condition of the grinding wheel after the grinding process; and
a process time that is required to perform the grinding process of the workpiece.

Regarding claim 13, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches:
an evaluation result estimation model storing section that stores an evaluation result estimation model of indicating a relationship between the status information and the evaluation result (Fig. 16, [0092] - - a correlation model for estimating a desired output with respect to a new input); and
an evaluation result estimating section that estimates the evaluation result which is obtained under the adjusted grinding conditions, based on the status information and the evaluation result estimation model (Fig. 16, [0092] - - a correlation model for estimating a desired output with respect to a new input), and
wherein the evaluation result acquiring section is configured to acquire the estimated evaluation result as the evaluation result, the estimated evaluation result being estimated by the evaluation result estimating section (Fig. 16, [0092] - - a correlation model for estimating a desired output with respect to a new input).

Regarding claim 14, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: the evaluation result acquiring section is configured to acquire at least one of the estimated evaluation result and the evaluation result that is obtained when a grinding process is actually performed by using the grinding machine ([0095] - - after grinding is attempted, the correlation model estimates data to calculate the error).

Regarding claim 15, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: the evaluation result estimation model storing section stores a grinding quality estimation model as the evaluation result estimation model, the grinding quality estimation model indicating a relationship between the status information and the grinding quality (Fig. 16, [0094] - - a correlation model expresses the correlation between the state variables S and the determination data D), and
wherein the evaluation result estimating section estimates a grinding quality of the workpiece that is subjected to a grinding process under the grinding conditions, based on the status information and the grinding quality estimation model ([0008] - - determination data includes smoothness of the streaks which is a grinding quality).

Regarding claim 17, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches:
as a first learning, calculating the reward while using the estimated evaluation result as the evaluation result, the estimated evaluation result being estimated by the evaluation result estimating section (Fig. 16, [0096], [0094] - - perform the supervised learning at the initial stage and perform the reinforcement learning next stage; [0092] - - estimating output using correlation model; Fig 4, [0086], [0087],[0089] - - applies reward),
as the first learning, updating the value function stored in the value function storing section (Fig. 4, [0088] - - updating function Q), and subsequently updating the policy based on the updated value function ([0075] - - updating settings of the grinding conditions), as a second learning, calculating the reward based on the evaluation result that is obtained when a grinding process is actually performed ([0085] - - imports determination data acquired during grinding process), and
as the second learning, updating the value function stored in the value function storing section (Fig. 4, [0088] - - updating function Q).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama. US 2019/0291270 (hereinafter Kiyama) in view of Shin et al. US 2012/0191235 (hereinafter Shin).

Regarding claim 3, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: provides the plus reward when the conditions are appropriate (Fig. 3, Fig. 4, [0086], [0087] - - applies positive reward).

But Kiyama does not explicitly teach: in a case where the surface condition of the grinding wheel is equal to or higher than a first preset reference, or the wear amount of the grinding wheel is equal to or lower than a second preset reference, the reward calculating section provides the plus reward .

However, Shin teaches: in a case where the surface condition of the grinding wheel is equal to or higher than a first preset reference, or the wear amount of the grinding wheel is equal to or lower than a second preset reference, the reward calculating section provides the plus reward ([0158] - - objectives for minimization of grinding cost including wheel wear cost in grinding).

Kiyama and Shin are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kiyama, and incorporating setting reward based on wearing amount, as taught by Shin.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize the manufacturing process, as suggested by Shin (Abstract).

Regarding claim 4, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: provides the plus reward when the conditions are appropriate (Fig. 3, Fig. 4, [0086], [0087] - - applies positive reward).

But Kiyama does not explicitly teach: in a case where the process time is equal to or lower than a preset reference, the reward calculating section provides the plus reward.

However, Shin teaches: in a case where the process time is equal to or lower than a preset reference, the reward calculating section provides the plus reward ([0139] - - objectives for minimization of cycle time).

Kiyama and Shin are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kiyama, and incorporating setting reward based on processing time, as taught by Shin.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize the manufacturing process, as suggested by Shin (Abstract).

Regarding claim 8, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: the reward calculation section combines a plurality of values included in the determination data D together to determine the propriety.

But Kiyama does not explicitly teach: a weighting section that weights the reward which the reward calculating section providing for each of the plurality of evaluation objects.

However, Shin teaches: a weighting section that weights the reward which the reward calculating section providing for each of the plurality of evaluation objects ([0142], [0160] - - the objective function is a weighted sum of normalized errors).

Kiyama and Shin are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kiyama, and incorporating a weighting section, as taught by Shin.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize the manufacturing process, as suggested by Shin (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyama. US 2019/0291270 (hereinafter Kiyama) in view of Held et al. US 2013/0153694 (hereinafter Held).

Regarding claim 5, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: provides the plus reward when the conditions are appropriate (Fig. 3, Fig. 4, [0086], [0087] - - applies positive reward).

But Kiyama does not explicitly teach: the evaluation objects further includes a power consumption of the grinding machine, and
wherein, in a case where the power consumption is equal to or lower than a preset reference, the reward calculating section provides the plus reward.

However, Held teaches: the evaluation objects further includes a power consumption of the grinding machine, and
wherein, in a case where the power consumption is equal to or lower than a preset reference, the reward calculating section provides the plus reward. ([0032] - - mill system’s optimization goal of lowest possible energy consumption).

Kiyama and Held are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kiyama, and incorporating minimizing energy consumption, as taught by Held.  

One of ordinary skill in the art would have been motivated to do this modification in order to optimize the manufacturing process, as suggested by Held ([0013]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyama. US 2019/0291270 (hereinafter Kiyama) in view of MALAKOOTI et al. “Multiple criteria approach and generation of efficient alternatives for machine-part family formation in group technology” from “IIE Transactions (2002) 34, 837–846” (hereinafter MALAKOOTI).

Regarding claim 7, Kiyama teaches all the limitations of the base claims as outlined above. 

Kiyama further teaches: the at least one grinding machine includes a plurality of grinding machines, and a grinding machine line is configured from the plurality of grinding machines (Fig. 7, [0117], [0118] - - plurality of robots, plurality of cells).
provides the plus reward when the conditions are appropriate (Fig. 3, Fig. 4, [0086], [0087] - - applies positive reward).

But Kiyama does not explicitly teach: the evaluation objects further includes a rate of operation for each of the grinding machines in the grinding machine line, and
wherein, in a case where the rate of operation is equal to or higher than a preset reference, the reward calculating section provides the plus reward.

However, MALAKOOTI teaches: the evaluation objects further includes a rate of operation for each of the grinding machines in the grinding machine line, and
wherein, in a case where the rate of operation is equal to or higher than a preset reference, the reward calculating section provides the plus reward (Abstract - - one objective is maximize the machine utilization rate).

Kiyama and MALAKOOTI are analogous art because they are from the same field of endeavor.  They all relate to machining system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kiyama, and incorporating maximizing machine utilization rate, as taught by MALAKOOTI.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve productivity rate, as suggested by MALAKOOTI (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116